Order entered September 14, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00411-CR
                              No. 05-20-00412-CR

                  ZACHARY LOGAN VAUGHT, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause No. F19-47747-S & F19-47748-S

                                    ORDER

      Before the Court is appellant’s September 11, 2020 second motion for

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on September 28, 2020.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE